—In a proceeding pursuant to CPLR article 75 to permanently stay arbitration of her underinsured motorist claim, Susan Panetta appeals from an judgment of the Supreme Court, Nassau County (Colby, J.), entered October 27, 1992, which granted the application. The notice of appeal from the order dated December 18, 1991, is deemed a premature notice of appeal from the judgment (see, CPLR 5520 [c]).
Ordered that the judgment is affirmed, with costs.
The appellant is not a covered person entitled to underinsured motorist benefits under her father’s insurance policy. The policy provides such coverage only for a "family member”, defined in the policy as "a person related to [the insured] by blood, marriage or adoption who is a resident of [the insured’s] household”.
Although the appellant stored some belongings in her father’s house and would visit there approximately once a month, we conclude that she was not a resident of the household (see, Matter of Aetna Cas. & Sur. Co. v Gutstein, 80 NY2d 773, revg 169 AD2d 718). Thompson, J. P., Rosenblatt, Ritter, Friedmann and Krausman, JJ., concur.